Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2405
                        Lower Tribunal No. 21-3122
                           ________________


                         Alexander Moskovits,
                                  Appellant,

                                     vs.

                 In Re: Estate of Michele Marie Gillen,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Alexander Moskovits, in proper person.

      Simon Schindler & Sandberg LLP, and Sherryll Martens Dunaj, for
appellee.


Before EMAS, LOGUE and HENDON, JJ.

     PER CURIAM.

     Affirmed.